IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2014-KA-00424-COA

WILLIE B. TAYLOR A/K/A WILLIE TAYLOR                                       APPELLANT

v.

STATE OF MISSISSIPPI                                                         APPELLEE


DATE OF JUDGMENT:                         10/01/2013
TRIAL JUDGE:                              HON. JOHN HUEY EMFINGER
COURT FROM WHICH APPEALED:                MADISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   DARLA Y. MANNERY-PALMER
ATTORNEY FOR APPELLEE:                    OFFICE OF ATTORNEY GENERAL
                                          BY: LISA L. BLOUNT
DISTRICT ATTORNEY:                        MICHAEL GUEST
NATURE OF THE CASE:                       CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                  CONVICTED OF RECEIVING STOLEN
                                          PROPERTY AND SENTENCED AS A
                                          HABITUAL OFFENDER TO TEN YEARS IN
                                          THE CUSTODY OF THE MISSISSIPPI
                                          DEPARTMENT OF CORRECTIONS
                                          WITHOUT THE POSSIBILITY OF PAROLE
                                          OR PROBATION AND TO PAY A $10,000
                                          FINE
DISPOSITION:                               AFFIRMED – 11/17/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, C.J., BARNES AND JAMES, JJ.

       JAMES, J., FOR THE COURT:

¶1.    Willie B. Taylor was convicted of receiving stolen property, in the Circuit Court of

Madison County, Mississippi. Taylor subsequently filed a motion for a new trial, or in the

alternative, a judgment notwithstanding the verdict (JNOV). The trial court denied this

motion. On appeal, Taylor raises the following issues: (1) whether the trial court committed
reversible error in allowing the State of Mississippi to admit into evidence Exhibit 5, and (2)

whether the trial court erred in failing to grant Taylor’s motion for a new trial or JNOV.

Finding the issues raised are without merit, we affirm.

                        FACTS AND PROCEDURAL HISTORY

¶2.    On October 19, 2012, Jimmy Mann contacted local authorities in Kosciusko,

Mississippi, and reported his 2006 Ford F-250 pickup as stolen. The Kosciusko Police

Department conducted an investigation, took Mann’s statement, and listed the truck stolen

in the National Crime Information Center index.

¶3.    A little over three months later, Madison County Deputy Lee Brock stopped Taylor,

who was driving the F-250, and detained him for being in a stolen vehicle. Taylor did not

stop immediately when Deputy Brock initiated the traffic stop. Deputy Brock followed

Taylor for about a mile with his lights and siren on before Taylor pulled over. Investigator

Mike McGowan with the Mississippi Agricultural Theft Bureau processed the F-250 and

took photos of the vehicle. The vehicle identification number (VIN) on all four side windows

of the F-250 reflected the true VIN. But the VIN on the doors and windshield had been

altered. Investigator McGowan also found several items belonging to Taylor in the truck

after the F-250 was inventoried. Among those items was an application for title. The title

listed Tommy Rice Motors as the seller of the F-250. The title also listed Bill White as the

authorized agent, or seller, but no one by that name was an employee at Tommy Rice Motors.

¶4.    On March 5, 2013, following the investigation led by Investigator McGowan, a grand


                                              2
jury indicted Taylor on one count of receiving stolen property and one count of altering

vehicle identification.

¶5.    During the jury trial and redirect examination of Mann, the State sought to have a

photograph displaying damage to the F-250 admitted into evidence. Taylor objected to

admission of this photograph, asserting that this went beyond the scope of cross-examination.

The trial court sustained the objection and held that it was beyond the scope of cross-

examination. The trial court, nevertheless, allowed the photo to be marked and admitted as

State Exhibit 5.

¶6.    The jury found Taylor guilty of receiving stolen property and not guilty of altering

vehicle identification. The trial court sentenced Taylor to ten years in the custody of the

Mississippi Department of Corrections. On October 11, 2013, Taylor filed a motion for a

new trial or, in the alternative, a JNOV, challenging the weight and sufficiency of evidence.

The trial court’s denial of that motion led to this appeal.

                               STANDARD OF REVIEW

¶7.    This Court must utilize a separate standard of review for each of the issues raised by

Taylor. First, the Mississippi Supreme Court has held that “[a]dmission or exclusion of

evidence will be [re]viewed on an abuse of discretion standard.” Hargett v. State, 62 So. 3d
950, 952 (¶7) (Miss. 2011). Second, while confused for some time, it is clear that two

distinct standards of review should be applied when reviewing denials of motions for a new

trial and JNOV. “The standard for a JNOV is . . . whether the evidence was sufficient to


                                              3
warrant the guilty verdict and whether fair-minded jurors could have arrived at the same

verdict.” Shelby v. State, 812 So. 2d 1144, 1146 (¶4) (Miss. Ct. App. 2002). The denial of

a motion for a new trial, on the other hand, will be reversed only when a verdict is so

“contrary to the overwhelming weight of the evidence that to allow it to stand would sanction

an unconscionable injustice.” Pritchett v. State, 134 So. 3d 857, 859 (¶5) (Miss. Ct. App.

2014). Taylor raises two issues on appeal, which we will address in our discussion.

                                       DISCUSSION

       I.     Whether the trial court erred in admitting into evidence State
              Exhibit 5.

¶8.    “[A] trial judge enjoys a great deal of discretion as to the relevancy and admissibility

of evidence. Unless the judge abuses this discretion so as to be prejudicial to the accused,

the Court will not reverse this ruling.” Hargett, 62 So. 3d at 952-53 (¶7). Taylor submits

that the trial judge’s decision to admit Exhibit 5, after sustaining Taylor’s objection to the

admission of the photograph, is reversible error. Taylor contends that Exhibit 5 bolstered

Mann’s testimony and was prejudicial to his case.

¶9.    We agree with Taylor that the trial judge erred in determining that the picture was

admissible after sustaining Taylor’s objection. The trial judge sustained the objection but

held that the picture had already been shown and published and, thus, would be admitted.

But the record before the Court is devoid of these facts. The record shows that several

photos of the F-250 were admitted into evidence as separate exhibits. Each exhibit depicted

something different on the F-250. Exhibit 5, in particular, depicted the damage on the door

                                              4
of the F-250 that Mann testified about. The record does not indicate that the photograph,

which was admitted as State Exhibit 5, had ever been admitted or published to the jury before

the trial judge sustained Taylor’s objection. Nevertheless, we find that, under the facts of this

case, the error was harmless.

¶10.   “To warrant reversal on an issue, a party must show both error and a resulting injury.

An error is only grounds for reversal if it affects the final result of the case.” Weems v. State,

63 So. 3d 579, 586 (¶25) (Miss. Ct. App. 2010). The State, here, elicited testimony from two

witnesses at trial in regard to the damage pictured in Exhibit 5. Mann testified that there was

no damage to the door before the F-250 was stolen. Investigator McGowan testified that

there was damage on the door when he inspected the exterior of the truck. Investigator

McGowan, in fact, testified that the damage to the door on the driver side of the truck was

the result of someone attempting to gain entry. Investigator McGowan also testified that he

had seen damage of a similar nature on other trucks that were broken into and stolen. Since

the jury heard testimony from Mann and Investigator McGowan in regard to the damage

depicted in the photograph, the photograph itself did not affect the final result of the case.

¶11.   We find that the trial judge’s admission of Exhibit 5 was harmless error, and this issue

is without merit.

       II.     Whether the trial court erred by denying Taylor’s motion for a
               new trial, or in the alternative, a JNOV.

¶12.   Taylor argues that the trial court should have granted his motion for a new trial or in

the alternative, a JNOV because the weight of the evidence was overwhelmingly against the

                                                5
verdict. Taylor incorrectly applied one standard of review for both of these claims.

Nevertheless, we will apply the appropriate standard of review for each claim, and we

address these claims separately.

       A.     Sufficiency of Evidence

¶13.   Taylor first argues that the trial court erred in denying his motion for a JNOV because

the State failed to prove one element of possession of stolen property: guilty knowledge.

¶14.   This Court views “the evidence in the light most favorable to the prosecution and

determine[s] whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Madden v. State, 42 So. 3d 566, 569 (¶8) (Miss. Ct.

App. 2010) (quoting Bush v. State, 895 So. 2d 836, 843 (¶16) (Miss. 2005)). A conviction

will be reversed only if we find the evidence, so considered, points so overwhelmingly in

favor of the defendant that reasonable jurors could not have found beyond a reasonable doubt

that the defendant was guilty, and “an acquittal was the only proper verdict for the

defendant.” Id.

¶15.   A person is guilty of the crime of possession of stolen property if he “intentionally

possesses, receives, retains or disposes of stolen property knowing that it has been stolen or

having reasonable grounds to believe it has been stolen . . . .” Miss. Code Ann. § 97-17-70

(Rev. 2014). Further, “guilty knowledge is the gist of the crime of receiving stolen

property.” Van v. State, 477 So. 2d 1350, 1351 (Miss. 1985). The State must prove that

Taylor received the property under circumstances that would lead a reasonable person to


                                              6
believe that it was stolen. Long v. State, 933 So. 2d 1056, 1058 (¶6) (Miss. Ct. App. 2006).

Here, even assuming that the photograph, Exhibit 5, had not been admitted, the jury was still

left with Investigator McGowan’s and Mann’s testimonies describing the damage shown in

that photograph. The jury also heard about the altered VIN, the fake title, and Taylor’s flight

when Deputy Brock attempted to stop Taylor. There is sufficient evidence on the element

of guilty knowledge. Thus, we do not find that a reasonable jury could have only found

Taylor not guilty; accordingly, we find no error in the trial judge’s denial of the motion for

a JNOV.

       B.     Weight of Evidence

¶16.   Taylor also argues that the trial judge erred by denying his motion for a new trial

because the guilty verdict was against the overwhelming weight of evidence. This Court

weighs the evidence in the light most favorable to the verdict. Boyd v. State, 90 So. 3d 652,

654 (¶7) (Miss. Ct. App. 2012). Additionally, we accept as true all evidence in favor of the

State, and we reverse only if the trial judge abused his discretion. Price v. State, 892 So. 2d
294, 297 (¶11) (Miss. Ct. App. 2004).

¶17. As stated above, two witnesses testified on the State’s behalf about the F-250 being

damaged after it was stolen. Investigator McGowan specifically testified that the damage on

the truck door was similar to what he had seen on other stolen trucks. Deputy Brock also

testified about Taylor’s one-mile flight after Deputy Brock initiated a traffic stop. The jury

also heard testimony about the altered VIN and fake title that were among Taylor’s other


                                              7
documents found in the truck.

¶18.   Viewed in the light most favorable to the verdict, we cannot say that the

overwhelming weight of evidence was against the jury’s decision to find Taylor guilty of

possession of stolen property. Accordingly, we find that the trial court did not abuse its

discretion in denying a new trial.

                                     CONCLUSION

¶19.   We have found Taylor’s assignments of error to be without merit. We, therefore,

affirm the trial court’s judgment of conviction and sentence.

¶20. THE JUDGMENT OF THE MADISON COUNTY CIRCUIT COURT OF
CONVICTION OF RECEIVING STOLEN PROPERTY AND SENTENCE AS A
HABITUAL OFFENDER OF TEN YEARS IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS WITHOUT THE POSSIBILITY
OF PAROLE OR PROBATION AND TO PAY A $10,000 FINE IS AFFIRMED. ALL
COSTS OF THIS APPEAL ARE ASSESSED TO THE APPELLANT.

     LEE, C.J., IRVING AND GRIFFIS, P.JJ., ISHEE, CARLTON, MAXWELL,
FAIR AND WILSON, JJ., CONCUR. BARNES, J., CONCURS IN PART AND IN
THE RESULT WITHOUT SEPARATE WRITTEN OPINION.




                                             8